      Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

VIRGINIA MARTINEZ                               §
     Plaintiff,                                 §
                                                §
V.                                              §      CIVIL ACTION NO. 4:19-CV-03761
                                                §      JURY
                                                §
STARSTONE NATIONAL INSURANCE                    §
COMPANY                                         §
     Defendant.                                 §


     STARSTONE NATIONAL INSURANCE COMPANY’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, StarStone National Insurance

Company (“StarStone”), files its Notice of Removal to the United States District Court for the

Southern District of Texas, Houston Division, on the basis of diversity of citizenship, and

amount in controversy, and respectfully shows the following:

                              I.     PROCEDURAL BACKGROUND

       1.      On August 23, 2019, Plaintiff, Virginia Martinez (“Martinez” or “Plaintiff”), filed

her Original Petition in a case styled Virginia Martinez v. StarStone National Insurance

Company; Cause No. 2019-59328, pending in the 164th Judicial District Court for Harris

County, Texas.

       2.      StarStone received a copy of this suit on September 10, 2019 and has made an

appearance in this case.

       3.      StarStone files this notice of removal within 30 days of receiving notice of

Plaintiff’s Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. see id.


                                                                                                1
      Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 2 of 7




          4.        All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

          5.        Attached hereto are copies of the following documents:

                   Exhibit 1:     The state court’s Docket Sheet;

                   Exhibit 2:     Plaintiff’s Original Petition;

                   Exhibit 3:     Citation served upon StarStone;

                   Exhibit 4:     Defendant’s Verified Original Answer and Plea in Abatement;

                   Exhibit 5:     List of Parties and Counsel.

                                       II.     BASES FOR REMOVAL

          6.        Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiff and Defendant StarStone are diverse.

          7.        Plaintiff, Virginia Martinez, is an individual residing in Harris County, Texas.

          8.        Defendant, StarStone National Insurance Company, is a foreign company with its

principal business located at Harborside 5, 185 Hudson Street, Suite 2600, Jersey City, New

Jersey.        StarStone is authorized to transact business and has transacted business in Texas.

StarStone is therefore not a citizen of the State of Texas for diversity purposes.

          9.        Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Defendant StarStone.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
    Matter Jurisdiction.

          10.       Plaintiff alleges that Defendant is liable under a residential insurance policy

because Plaintiff made a claim under that policy and Defendant wrongfully adjusted and


                                                                                                       2
      Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 3 of 7




underpaid Plaintiff’s claim. Federal courts are courts of limited jurisdiction; without jurisdiction

conferred by statute, they lack the power to adjudicate claims. See Stockman v. Fed. Election

Comm’n, 138 F.3d 144, 151 (5th Cir.1998). An action in state court may be removed to federal

court if “the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441.

To establish diversity jurisdiction under 28 U.S.C. § 1332, the parties must be diverse, and the

amount in controversy must exceed $75,000.00, exclusive of interest and costs. 28 U.S.C. §

1332; Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000). To determine whether

jurisdiction is present for removal, the claims in the state court petition are considered as they

existed at the time of removal. Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th

Cir. 1995).

      11.      When a defendant seeks to remove a lawsuit on the basis of diversity jurisdiction,

the federal court ordinarily determines the amount in controversy based on the specific “good

faith” sum demanded by the Plaintiff in the state court petition. See 28 U.S.C. § 1446(c)(2); St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938) (“[U]nless the law gives a

different rule, the sum claimed by the Plaintiff controls if the claim is apparently made in good

faith.”). But when, in contravention of state law, a Plaintiff specifically alleges that damages

will not exceed the federal jurisdictional amount, the pleading is not made in good faith and the

deference typically afforded the Plaintiff’s pleading does not apply. De Aguilar v. Boeing Co.,

47 F.3d 1404, 1410 (5th Cir.1995) (noting that “the face of the Plaintiff’s pleading will not

control if made in bad faith,” and criticizing manipulative tactics by Plaintiffs that reduce the

amount in controversy to avoid federal jurisdiction and removal).

       12.     Furthermore, Texas Rule of Civil Procedure 47(c) requires that Plaintiff pleads in

certain predefined damage ranges: e.g., “only monetary relief of $100,000 or less,” or “monetary

                                                                                                  3
      Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 4 of 7




relief over $100,000 but not more than $200,000.” There is no provision in Rule 47 permitting a

Plaintiff to plead for damages not exceeding $74,000 as Plaintiff has done here. [See Plaintiff’s

Original Petition, Paragraph 2.]

       13.     A removing defendant satisfies its burden of proof when it shows by a

preponderance of the evidence that the amount in controversy actually exceeds the jurisdictional

minimum at the time of removal. De Aguilar, 47 F.3d at 1408-11. A removing defendant can

show the amount in controversy actually exceeds the jurisdictional minimum if “(1) it is apparent

from the face of the petition that the claims are likely to exceed $75,000.00, or, (2) the defendant

sets forth “summary judgment type evidence” of facts in controversy that support a finding of the

requisite amount.” See e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002).

       14.     Plaintiff has attempted to frustrate this Court’s federal diversity jurisdiction as the

Original Petition states Plaintiff seeks monetary relief “under $100,000.00” but then states

Plaintiff seeks “a maximum amount of damages that does not exceed the sum or value of

$74,000, exclusive of interest and costs.” [See Plaintiff’s Original Petition, Paragraph 2].

Plaintiff also attorney’s fees [See Plaintiff’s Original Petition, Paragraphs 20, 26, 27, and 28],

exemplary and/or treble damages [See Plaintiff’s Original Petition, Paragraph 25] and

unqualified statutory damages, exemplary damages, statutory interest, pre-judgment and post-

judgment interest, and costs of suit. [See Plaintiff’s Original Petition, Prayer Paragraph 31].

Given the nature of the case, Plaintiff’s damage model exceeded the requisite jurisdictional

threshold of $75,000 at the time of removal.

       15.     Because Texas law does not preclude a court or jury from awarding an amount

greater than what a Plaintiff seeks in Plaintiff’s pleadings and other filings, such an affirmation,

                                                                                                    4
      Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 5 of 7




without more, does not provide sufficient certainty that Plaintiff would not be able to recover

more in state court than the amount Plaintiff would seek. See Washington-Thomas v. Dial Am.

Mktg., Inc., EP-12-CV-00340-DCG, 2012 WL 5287043, at *3 (W.D. Tex. Oct. 23, 2012)(not

reported).

       16.      Since the Plaintiff requested attorney’s fees, court costs, and additional damages

allowed by the DTPA, and Texas Insurance Code, it was facially apparent from the petition, that

Plaintiff’s damages would likely exceed the requisite $75,000 threshold at the time of removal.

Furthermore, where a Plaintiff wants to prevent removal, a binding stipulation or affidavit must

be filed with their original complaint. De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th

Cir.1995) (emphasis added) (citing In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir.1992) (per

curiam)). Once the case has been removed by the defendant, later filings become “irrelevant” for

determining jurisdiction. Id.; Carrasquillo v. State Farm Lloyds, 17 F. Supp. 3d 584, 586 (W.D.

Tex. 2013).

       17.      StarStone has shown by the preponderance of the evidence that Plaintiff’s amount

in controversy likely exceeded the minimal jurisdictional threshold at the time of removal.

                      III.   THIS REMOVAL IS PROCEDURALLY CORRECT

       18.      StarStone received notice of this lawsuit on September 10, 2019, when StarStone

was served. Thus, StarStone is filing this Notice within the 30-day time period required by 28

U.S.C. § 1446(b).

       19.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

                                                                                                  5
       Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 6 of 7




       20.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

       21.     Promptly after StarStone files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       22.     Promptly after StarStone files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

       23.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant StarStone

National Insurance Company hereby removes this case to this Court for trial and determination.

                                               Respectfully submitted,

                                               By: /s/ George Arnold
                                                  George H. Arnold, Attorney-in-Charge
                                                  State Bar No. 00783559
                                                  garnold@thompsoncoe.com
                                                  Susan Sparks Usery
                                                  State Bar No. 18880100
                                                  susery@thompsoncoe.com
                                                  THOMPSON, COE, COUSINS & IRONS, LLP
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299

                                                   and




                                                                                                  6
      Case 4:19-cv-03761 Document 1 Filed on 09/30/19 in TXSD Page 7 of 7




                                                 Michael L. Schneiderman
                                                 State Bar No. 24033043
                                                 mschneiderman@postonlawfirmpllc.com
                                                 POSTON LAW FIRM, PLLC
                                                 6745 Calmont Avenue
                                                 Fort Worth, Texas 76116
                                                 Telephone: (817) 697-3492
                                                 Facsimile: (817) 697-3677

                                             ATTORNEYS FOR DEFENDANT
                                             STARSTONE NATIONAL INSURANCE COMPANY


                                CERTIFICATE OF SERVICE

        This is to certify that on the 30th day of September, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Federal Rules
of Civil Procedure as follows:

Anthony G. Buzbee
Christopher J. Leavitt
THE BUZBEE LAW FIRM
JP Morgan Chase Tower
600 Travis, Suite 6850
Houston, Texas 77002
tbuzbee@txattorneys.com
cleavitt@txattorneys.com

Stephen R. Walker
Gregory J. Finney
Juan A. Solis
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com

Attorneys for Plaintiff

                                              /s/ George Arnold
                                             George Arnold




                                                                                                7
